                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:18-CV-205-FL


 HERBERT J. ARNDT,                               )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )
                                                 )                       ORDER
 HUGH HURWITZ, Acting Director of the            )
 Federal Bureau of Prisons, and WILLIAM          )
 BARR, in his official capacity as Attorney      )
 General,                                        )
                                                 )
                       Defendants.               )



       This matter is before the court on defendants’ motion to dismiss for lack of personal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2) and insufficient service of process

pursuant to Federal Rule of Civil Procedure 12(b)(5). (DE 14). The issued raised have been fully

briefed, and in this posture are ripe for ruling. For the reasons noted, defendants’ motion is granted.

                                         BACKGROUND

       Plaintiff, a former correctional officer proceeding pro se, initiated this action on November

19, 2018, asserting defendants violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq.. Service of process was due February 17, 2019. On February 19, 2019, the clerk of court

sent plaintiff notice of his failure to perfect service within 90 days, and directed him to demonstrate

good cause for why service was not made within the prescribed period. Plaintiff responded by filing

a process server’s invoice, which did not show proof of service.

       On March 4, 2019, the court found good cause to extend the service deadline pursuant to
Rule 4(m), directing plaintiff to make service within 21 days of the order. The court explained that

plaintiff must “to complete service on defendants in compliance with the rules of service as outlined

in both the Federal and North Carolina Rules of Civil Procedure,” specifically citing Federal Rules

4(i) and 4(m), as well as North Carolina Rules 4(j)(1)(c)–4(j)(1)(e). One week later, plaintiff filed

two affidavits attesting that, on February 27, 2019, the process server delivered a copy of the

summons and complaint to a secretary at the United States Department of Justice. (See Server Aff.

(DE 11, 12)). Defendants filed the instant motion to dismiss on April 22, 2019.

                                       COURT’S DISCUSSION

A.      Standard of Review

        Federal Rule of Civil Procedure 12(b)(2) allows for dismissal of a claim for lack of personal

jurisdiction. “When a district court considers a question of personal jurisdiction based on the

contents of a complaint and supporting affidavits, the plaintiff has the burden of making a prima

facie showing in support of its assertion of jurisdiction.” Universal Leather, LLC v. Koro AR, S.A.,

773 F.3d 553, 558 (4th Cir. 2014). At this stage, the court “must construe all relevant pleading

allegations in the light most favorable to plaintiff, assume credibility, and draw the most favorable

inferences for the existence of jurisdiction.” Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.1989);

see Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir.1993)( “[T]he district court must draw

all reasonable inferences arising from the proof, and resolve all factual disputes, in the plaintiff’s

favor.”).

        A motion under Rule 12(b)(5) challenges the sufficiency of service of process. See Fed. R.

Civ. P. 12(b)(5). “When the process gives the defendant actual notice of the pendency of the action,

the rules . . . are entitled to a liberal construction” and “every technical violation of the rule or failure


                                                     2
of strict compliance may not invalidate the service of process.” Armco, Inc. v. Penrod-Stauffer

Bldg. Sys., Inc., 733 F.2d 1087, 1089 (4th Cir. 1984). Nevertheless, “the rules are there to be

followed, and plain requirements for the means of effecting service of process may not be ignored.”

Id. The plaintiff bears the burden of establishing that process properly has been served. Dalenko

v. Stephens, 917 F. Supp. 2d 535, 542 (E.D.N.C. 2013); see also Mylan Labs, 2 F.3d 56, 60 (4th Cir.

1993) (holding the plaintiff must prove service of process if challenged).

B.      Analysis

        Where a plaintiff brings an action against an agency of the United States or a United States

officer sued in his official capacity, the plaintiff must serve process in accordance Rule 4(i). This

entails (1) delivering a copy of the summons and complaint to the United States Attorney for the

district in which the action is brought, or to an Assistant United States Attorney or clerical employee

designated by the United States Attorney, or by sending a copy of the documents by registered or

certified mail to the civil process clerk at the office of the United States Attorney; (2) sending a copy

of the of the summons and complaint to the Attorney General of the United States by registered or

certified mail; and (3) sending a copy of the summons and complaint by registered and certified mail

to the agency or officer in question. See Fed. R. Civ. P. 4(i)(1), (2).

        Here, plaintiff has failed to meet the requirements of Rule 4(i). Plaintiff has not shown proof

of service on the United States Attorney for the Eastern District of North Carolina. See Fed. R. Civ.

P. 4(i)(1)(A). In addition, his process server attempted to serve both the Attorney General and the

Acting Director of the Bureau of prisons by delivering process to a secretary at the office of the

Department of Justice. (See Server Aff. (DE 11, 12)). Even liberally construed, such service plainly

is not by registered or certified mail. See Fed. R. Civ. P. 4(i)(1)(B), (2).


                                                   3
         Plaintiff contends that he must be given an extension of time under Rule 4(i)(4)(A), which

allows for reasonable time to cure a failure to serve an agency, corporation, officer, or employee

sued in an official capacity “if the party has served either the United States attorney or the Attorney

General of the United States.”1 Fed. R. Civ. P. 4(i)(4)(A); see Fed. R. Civ. P. (4)(i)(2). However,

as discussed above, plaintiff has not served either United States attorney or the Attorney General.

(See Server Aff. (DE 11, 12)). Consequently, plaintiff is not entitled to an extension of time to serve

process under Rule 4(i)(4)(A).

         All that remains is to determine the appropriate relief in this instance. “If a defendant is not

served within 90 days after the complaint is filed, the court--on motion or on its own after notice to

the plaintiff--must dismiss the action without prejudice against that defendant or order that service

be made within a specified time.” Fed. R. Civ. P. 4(m). The court in its discretion chooses the latter

option. Within 45 days, plaintiff is ordered to perfect service and file proof of the same. Failure to

timely perfect service on defendants will result in dismissal of this action without prejudice.

                                                  CONCLUSION

         Based on the foregoing, defendants’ motion to dismiss for lack of personal jurisdiction and

insufficient service of process (DE 14) is GRANTED. Pursuant to Federal Rule of Civil Procedure

4(m), plaintiff is ALLOWED an additional 45 days from the date of this order to perfect service and

provide proof of service to the court. Should plaintiff fail to perfect service within that time, the

clerk is DIRECTED to close this case without further order from the court.




         1
                  Rule 4(i)(4)(B) allows reasonable time to serve the United States in individual capacity suits against
government officers or employees. See Fed. R. Civ. P. 4(i)(3), 4(i)(4)(B). This provision is inapplicable, since plaintiff
is not suing defendants in their individual capacities. (See Compl. ¶¶ 5, 6).

                                                            4
SO ORDERED, this the 7th day of August, 2019.



                                 _____________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                    5
